        Case 1:20-cv-00027-JAP-LF Document 34 Filed 04/02/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO



NICK VINCENT FLOR

       Plaintiff,                                                    No. Civ. 20-27 JAP/LF
v.

THE UNIVERITY OF NEW MEXICO;
CAMILLE CAREY, individually and in her
official capacity; ANGELA CATENA,
 individually and in her official capacity;
SARA M. CLIFFE, individually and in her
official capacity; and EVA CHAVEZ

       Defendants.


                                        Clerk’s Minutes

                               MOTION HEARING
                     BEFORE MAGISTRATE JUDGE LAURA FASHING

Date of Hearing: Thursday, April 2, 2020
Courtroom: Telephonic
Recorded:    Paul Baca, Court Reporter
Clerk:       Catherine Malone


Attorneys for Plaintiff(s): Nicholas Hart, Carter Harrison

Attorneys for Defendant(s): Alisa Wigley-Delara, for defendants with the exception of
Defendant Eva Chavez

******************************************************************************
Proceedings:

1:37   Court is in session. Attorneys make their appearances. Plaintiff is on the line with his
       counsel. Emma Rodriguez is present as a representative of UNM.

1:44   Plaintiff argues his Motion for a Temporary Restraining Order and Preliminary
       Injunction Against Defendants the University of New Mexico, Camille Carey, Angela
       Catena, and Sara M. Cliffe (Doc. 22). Plaintiff directs the Court to attachments to his
       Case 1:20-cv-00027-JAP-LF Document 34 Filed 04/02/20 Page 2 of 2



       motion, Exhibits A, E, and I (Docs 22-1, 22-5, 22-9). Plaintiff argues that the heightened
       standard for a TRO does not apply in this case because he is not seeking a mandatory
       injunction. He argues that all four of the elements for an injunction are met.

2:52   Defendants argue that a temporary restraining order is not warranted. Defendants assert
       that the process afforded Plaintiff was appropriate because he had notice and opportunity
       to respond. Defendants argue that in this case Plaintiff seeks a mandatory injunction and
       that none of the four injunction factors favor granting Plaintiff’s motion.

3:26   The Court asks Plaintiff whether he agrees that he received notice and an opportunity to
       respond. Plaintiff agrees that he had notice, but claims he was not given opportunity to
       respond. The Court asks Plaintiff what minimum due process he was entitled to under
       current Supreme Court and Tenth Circuit precedent. The Court invites Plaintiff to
       respond to Defendants’ assertion that there was the power differential between Plaintiff
       and Defendant Chavez.

3:49   Plaintiff makes a rebuttal argument.

3:53   Defendants direct the Court to Exhibit E (Doc. 22-5) which details the evidence Plaintiff
       provided for review by the OEO investigator and an explanation by the investigator as to
       why that evidence was not considered.

3:54   The Court asks whether Plaintiff agrees that the investigator is the individual who made
       the findings.

4:00   The Court is in recess.




                                                2
